Citation Nr: 0634094	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  05-22 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from July 1947 to February 
1948 and from September 1950 to May 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which denied both an 
increased evaluation for the veteran's bilateral hearing loss 
disability and a total rating for compensation purposes based 
on individual unemployability.  In February 2005, the veteran 
submitted a notice of disagreement (NOD) with the denial of a 
total rating for compensation purposes based on individual 
unemployability.  In June 2005, the RO issued a statement of 
the case (SOC) to the veteran and his accredited 
representative which addresses the issue of the veteran's 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  In July 2005, the veteran 
submitted an Appeal to the Board (VA Form 9) from the denial 
of a total rating for compensation purposes based on 
individual unemployability.  

In September 2006, the veteran submitted a Motion to Advance 
on the Docket.  In October 2006, the Board granted the 
veteran's motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that the record supports the assignment 
of a total rating for compensation purposes based on 
individual unemployability as his service-connected bilateral 
hearing loss disability renders him unemployable.  In his 
September 2006 Appellant's Brief, the accredited 
representative advances that the veteran's hearing loss is 
worse than it was at the time of the 2003 VA fee basis 
examination.  The representative indicates a desire to claim 
entitlement to an increased rating for bilateral hearing 
loss, the veteran's sole service connected disability.  The 
RO has not had an opportunity to formally adjudicate this 
claim.  The Board finds that the issue of an increased 
evaluation for the veteran's bilateral hearing loss 
disability is inextricably intertwined with the certified 
issue of his entitlement to a total rating for compensation 
purposes based on individual unemployability given that 
determinations as to total ratings under 38 C.F.R. § 4.16 
require an accurate assessment of the industrial and 
functional impairment associated with the veteran's 
service-connected disability or disabilities.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  

Accordingly, this case is REMANDED for the following action:  

1.  Schedule the veteran for a VA 
audiology examination to ascertain the 
current nature and extent of his service 
connected bilateral hearing loss.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
special studies or tests including 
audiometric testing and evaluation must 
be accomplished. 

2.  Adjudicate the issue of the veteran's 
entitlement to an increased evaluation 
for his bilateral hearing loss 
disability.  The veteran and his 
accredited representative should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issue is not on appeal 
unless there is a NOD and a substantive 
appeal as to each issue.  

3.  Then readjudicate the veteran's 
entitlement to total rating for 
compensation purposes based on individual 
unemployability.  If the benefit sought 
on appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
since the issuance of the last SSOC.  
They should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


